DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE filed 6/22/2022 is acknowledged, amendment dated 6/3/2022 is entered.
Claims 1, 11, 21, and 31 have been amended.
Claims 2 and 12 have been cancelled.  
Claims 7, 17, 22-20 and 32-40 have been previously cancelled.
Claims 1, 3-6, 8-11, 13-16, 18-21, and 31 remain pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11, 13-16, 18-21, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al. (USP 10985966B2), hereafter Horiuchi, in view of Hosseini et al. (US20190268127A1), hereafter Hosseini.

Regarding claims 1 and 21,
Horiuchi discloses a method performed by a network node (i.e. base station; Fig. 3) configured to communicate with a wireless device (i.e. terminal; Fig. 4), the network node comprising processing circuitry and a radio interface (Fig. 3), the processing circuitry configured to receive, via the radio interface during a first time period (Fig. 5, 8; slot #0, sTTI#0,1), a portion of a first scheduled transmission (long TTI) having a first transmission power based at least in part on a first transmit power parameter (Fig. 3, 5, 8; Col. 6-8).
Horiuchi further shows receive, via the radio interface during a second time period that at least partially overlaps the first time period (Fig. 5, 8; sTTI#2 of slot #1, short TTI overlapped with long TTI), a second scheduled transmission having a second transmission power based at least in part on a second transmit power parameter different from the first transmit power parameter (Col. 9, lines 25-48) and receive, via the radio interface during a third time period occurring after the second time period (Fig. 5, 8; sTTI#3 of slot #1), a remaining portion of the first scheduled transmission having a third transmission power based at least in part on a third transmit power parameter different from the second transmit power parameter, the third transmit power parameter being based at least in part on at least one operating condition of the second scheduled transmission (Col. 9, lines 48-63; compare with Fig. 16 of the instant application, similarly showing the various power levels for 3 different time periods).

Horiuchi discloses the second scheduled transmission prempts (i.e. punctures/has higher priority than) transmission of the first scheduled transmission during the second time period (Col. 4, lines 11-67; Col. 11, lines 15-40), but Horiuchi does not expressly disclose suspending transmission of the first scheduled transmission during the second time period.
Hosseini discloses Uplink Preemption in Carrier Aggregation/Multi-Connectivity Mode (Title) includes dynamic power control (paragraphs 45, 88) as well as preemption to suspend transmission of the first scheduled transmission during the second/overlapping time period (Fig. 9-11; paragraph 79; eMBB PUSCH transmission is suspending during at least the duration of URLLC transmission).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Horiuchi by preemption to suspend transmission of the first scheduled transmission during the second time period, as shown by Hosseini, thereby enabling co-existence of different services having different QoS requirements.

Regarding claims 11 and 31,
Horiuchi discloses a method performed by a wireless device (i.e. terminal; Fig. 4) configured to communicate with a network node (i.e. base station; Fig. 3), the wireless device comprising processing circuitry and a radio interface (Fig. 4), the processing circuitry configured to cause the radio interface to transmit, during a first time period (Fig. 5, 8; slot #0, sTTI#0,1), a portion of a first scheduled transmission (long TTI) having a first transmission power based at least in part on a first transmit power parameter (Fig. 3, 5, 8; Col. 6-8).
Horiuchi further shows processing circuitry configured to cause the radio interface to transmit, during a second time period that at least partially overlaps the first time period (Fig. 5, 8; sTTI#2 of slot #1, short TTI overlapped with long TTI), a second scheduled transmission having a second transmission power based at least in part on a second transmit power parameter different from the first transmit power parameter (Col. 9, lines 25-48) and to cause the radio interface to transmit, during a third time period occurring after the second time period (Fig. 5, 8; sTTI#3 of slot #1), a remaining portion of the first scheduled transmission having a third transmission power based at least in part on a third transmit power parameter different from the second transmit power parameter, the third transmit power parameter being based at least in part on at least one operating condition of the second scheduled transmission (Col. 9, lines 48-63; compare with Fig. 16 of the instant application, similarly showing the various power levels for 3 different time periods).

Horiuchi discloses the second scheduled transmission prempts (i.e. punctures/has higher priority than) transmission of the first scheduled transmission during the second time period (Col. 4, lines 11-67; Col. 11, lines 15-40), but Horiuchi does not expressly disclose suspending transmission of the first scheduled transmission during the second time period.
Hosseini discloses Uplink Preemption in Carrier Aggregation/Multi-Connectivity Mode (Title) includes dynamic power control (paragraphs 45, 88) as well as preemption to suspend transmission of the first scheduled transmission during the second/overlapping time period (Fig. 9-11; paragraph 79; eMBB PUSCH transmission is suspending during at least the duration of URLLC transmission).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Horiuchi by preemption to suspend transmission of the first scheduled transmission during the second time period, as shown by Hosseini, thereby enabling co-existence of different services having different QoS requirements.
Regarding claims 3 and 13,
Horiuchi discloses the at least one operating condition of the second scheduled transmission includes at least one of a duration of the second time period (Col. 5, lines 1-5; priority based on TTI length, i.e. short TTI vs long TTI), the second transmission power (Col. 9, lines 40-47; reducing power for the long TTI to secure the power required for the SR); and a location of the second scheduled transmission within a slot (Col. 9, lines 12-37; waits until the boundary of the slot in which the power of the long TTI can be changed).
Regarding claims 4 and 14,
Horiuchi discloses the third transmit power parameter is based at least in part on at least one of: a duration of the first time period (Fig. 5, 8; remainder of long TTI after sTTI); and the first transmission power (Col. 9, lines 48-63; third transmit power is kept the same after the SR in sTTI#2 ends to maintain constant power of long TTI in slot #1; OR/ Fig. 6, 9A-B; third transmit power is maintained based on first transmit power by puncturing DMRS to secure power needed for short TTI).
Regarding claims 5 and 15,
Horiuchi discloses the third transmit power is based at least in part on a rule which includes whether the second transmit power parameter is below a predefined threshold (i.e. Pmax, Fig. 1, 5, 6; Col. 8, lines 57-62; when power required for SR is allocatable) or whether a duration of the second time period is below  a predefined duration threshold (Col. 13, lines 1-32; repetition of SR using multiple sTTIs to satisfy desired transmission power for SR).

Regarding claims 6 and 16,
Horiuchi discloses the third transmit power is based at least in part on a rule which includes whether the second transmit power parameter is larger than the first transmit power parameter (i.e. simultaneous transmission of long and short TTI exceeds Pmax) and within a predefined margin of the first transmit power parameter (Fig. 5, 8; Col. 9, lines 40-60; securing transmission power required for transmission of the sTTI SR by reducing the transmission power of the long TTI by the margin needed, i.e. above Pmax as in Fig. 1).
Regarding claims 8 and 18,
Horiuchi discloses the third transmit power is based at least in part on a rule which includes whether a duration of the second time period is less than a duration of the first time period (i.e. Col. 4-5, lines 37-5; priorities determined based on TTI length among long TTI/short TTI) and within a predefined margin of the duration of the first time period (Fig. 5-6; short TTI equal or less than sTTI#2 of slot #1).
Regarding claims 9 and 19,
Horiuchi discloses the third transmit power is based at least in part on a rule which includes whether the second scheduled transmission occurs within a predefined portion of a slot (Fig. 5-6; SR for sTTI occurs at end of sTTI#0 of slot#0, wait until boundary between slot #0-#1 to change power in order to enable transmission of the SR in a short TTI equal to or less than sTTI#2 of slot #1 based on priority rules/puncturing DMRS/etc.).


Regarding claims 10 and 20,
Horiuchi discloses the first transmission power, second transmission power and third transmission power meet a predefined total output power criteria (Pmax; Fig. 1, 5, 8).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection relies on the Islam reference for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (Note that these references were previously cited in the Advisory Action dated 6/10/2022).
Islam et al. (US20180035459) discloses Co-existence of Grant-based and Grant-free Uplink Transmissions in a Channel (Title) includes suspending transmission of the first scheduled transmission (paragraph 70).
Guo et al. (US20180332608) discloses Method and Apparatus for Improving Scheduling in a Wireless Communication System (Title) includes puncturing/suspending of overlapping channel (paragraphs 110-121)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477